IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JEFFREY T. BARSKY,                             :   No. 410 EAL 2021
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
UNEMPLOYMENT COMPENSATION                      :
BOARD OF REVIEW,                               :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.